DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2019/0081897 Shakir et al. (hereinafter shakir).

In regard claim 8, Shakir teaches or discloses a method, comprising:
determining, by a second network device in a process of sending a packet by using a primary path, that a third network device is faulty (see paragraphs [0036], [0039], [0041], and [0042], the traffic engineer system can monitor for failures in the links and nodes of the path defined by the monitoring label stack. When the controller 130 detects a failure of a mapped forwarding resource, the controller 130 can trigger a change to the compressed sequence of segment identifiers that are imposed onto the label stack at the head-end node of the path that uses the forwarding resource. The path can be rendered invalid due to, for example, a failure of a node or link along the path, a change in network topology, or a change in IGP link cost of one or more links. When the path becomes invalid, a data packet having an MPLS label 210 may deviate from the desired path); and
receiving, by the second network device, a node segment identifier of the third network device flooded in a network by a first network device (see paragraphs [0041] and [0047], the controller 130 includes a collector 140 for receiving link state information from the network, and a memory 150 for maintain pairs of monitoring segment identifier sets and forwarding segment identifier sets. If the controller 130 receives an indication that the path defined by the monitoring segment identifier set is no longer valid, either due to a link failure or change network topology, the controller 130 can instruct node A to cease using the compressed sequence of segment identifiers), 
wherein the third network device is a neighboring network device of the first network device (see Figs. 2A and 2B, paragraphs [0040], [0041], [0042]), the first network device is a next-hop network device of the second network device on the primary path (see Figs. 2A and 2B, elements, paragraphs [0040], [0041], [0042]), and the third network device is a next-hop network device of the first network device on the primary path (see Figs. 2A and 2B, paragraphs [0040], [0041], and [0042]); and 
sending, by the second network device, the packet to the first network device using a backup path based on the node segment identifier of the third network device flooded by the first network device, wherein the first network device is a next-hop network device of the second network device on the backup path (see Figs. 2a and 2b, paragraphs [0039], [0040], and [0041], if a link in the primary path fails, the nodes may route the packet along a different, secondary path. The link 1002 between the nodes B and C has failed. The source 110 is transmitting packets to the destination 120, which lies within the autonomous network 105. The packets transmitted from the source 110 traverse the communication network 101 before entering the autonomous network 105 via an ingress node A. The destination 120 is adjacent to node D. The nodes A, B, C, D, X, and Y are joined by various links. Each link includes the four-digit segment identifier and the two-digit link cost shown for each link in FIGS. 2A and 2B. The link cost is used in determining the interior gateway protocol (IGP) shortest path through the autonomous network 105. The controller 130 can cause the nodes to send active probe traffic to determine the liveliness of one or more monitoring segment identifier sets).

In regard claim 18, Shakir teaches or discloses a second network device (see Fig. 5), comprising:
at least one processor (see Fig. 5, element 850); and 
a memory, wherein the memory stores programming for execution by the at least one processor, the programming including instructions to (see Fig. 5, elements 870, 850, 875):
determine, in a process of sending a packet by using a primary path, that a third network device is faulty (see paragraphs [0036], [0039], [0041], and [0042], the traffic engineer system can monitor for failures in the links and nodes of the path defined by the monitoring label stack. When the controller 130 detects a failure of a mapped forwarding resource, the controller 130 can trigger a change to the compressed sequence of segment identifiers that are imposed onto the label stack at the head-end node of the path that uses the forwarding resource. The path can be rendered invalid due to, for example, a failure of a node or link along the path, a change in network topology, or a change in IGP link cost of one or more links. When the path becomes invalid, a data packet having an MPLS label 210 may deviate from the desired path);
receive a node segment identifier of the third network device flooded in a network by a first network device (see paragraphs [0041], and [0047], the controller 130 includes a collector 140 for receiving link state information from the network, and a memory 150 for maintain pairs of monitoring segment identifier sets and forwarding segment identifier sets. If the controller 130 receives an indication that the path defined by the monitoring segment identifier set is no longer valid, either due to a link failure or change network topology, the controller 130 can instruct node A to cease using the compressed sequence of segment identifiers);
wherein the third network device is a neighboring network device of the first network device (see Figs. 2A and 2B, paragraphs [0040], [0041], and [0042]), the first network device is a next-hop network device of the second network device on the primary path (see Figs. 2A and 2B, elements, paragraphs [0040], [0041], and [0042]), and the third network device is a next-hop network device of the first network device on the primary path (see Figs. 2A and 2B, paragraphs [0040], [0041], and [0042]); and 
send the packet to the first network device using a backup path based on the node segment identifier of the third network device flooded by the first network device, wherein the first network device is a next-hop network device of the second network device on the backup path (see Figs. 2a and 2b, paragraphs [0039], [0040], and [0041], if a link in the primary path fails, the nodes may route the packet along a different, secondary path. The link 1002 between the nodes B and C has failed. The source 110 is transmitting packets to the destination 120, which lies within the autonomous network 105. The packets transmitted from the source 110 traverse the communication network 101 before entering the autonomous network 105 via an ingress node A. The destination 120 is adjacent to node D. The nodes A, B, C, D, X, and Y are joined by various links. Each link includes the four-digit segment identifier and the two-digit link cost shown for each link in FIGS. 2A and 2B. The link cost is used in determining the interior gateway protocol (IGP) shortest path through the autonomous network 105. The controller 130 can cause the nodes to send active probe traffic to determine the liveliness of one or more monitoring segment identifier sets).

In regard claims 9 and 19, Shakir teaches or discloses the second network device according to claim 18, wherein the packet comprises a label stack list that provides guidance on forwarding of the packet on the primary path (see paragraphs [0029], [0035], and [0044], when a packet enters the network, the traffic engineering system can cause the ingress device to impose a label stack on the packet, where each label includes an adjacency segment identifier for a link in the dictated path. The path for the data packet will thus have strict affinity to the particular links selected by the traffic engineering system).

In regard claims 10 and 20, Shakir teaches or discloses the second network device according to claim 18, wherein a priority of the node segment identifier of the third network device flooded by the first network device is lower than a priority of the node segment identifier of the third network device flooded by the third network device (see paragraphs [0039], and [0043], if relatively low-priority traffic between the source 110 and the destination 120 causes congestion along the link 3000, which may be reserved for higher-priority traffic. If the controller 130 and node A have defined the desired path only in terms of the forwarding label, nether the controller 130 nor node A may have enough information to monitor the status of the desired path, since the desired path is no longer strictly defined).

Allowable Subject Matter
Claims 1-7 and 11-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 10/28/2022




 /PHIRIN SAM/  Primary Examiner, Art Unit 2476